17-11906-mew        Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11               Main Document
                                             Pg 1 of 32


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In Re:                                                  Chapter 11

BICOM NY, LLC, et al.1                                  Case No. 17-11906 (MEW)

                                                        (Jointly Administered)
                                Debtors.



     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING
     SECOND REVISED SECOND AMENDED JOINT PLAN OF LIQUIDATION OF
        THE DEBTORS AND DEBTORS-IN-POSSESSION AND THE OFFICIAL
                  COMMITTEE OF UNSECURED CREDITORS

         WHEREAS, on January 14, 2019, the United States Bankruptcy Court for the Southern

District of New York (the “Court”) entered an order [Docket No. 603] (the “Disclosure Statement

Order”): (a) authorizing the above-captioned debtors and debtors in possession (collectively, the

“Debtors”) to solicit acceptances for the Revised Second Amended Joint Plan of Liquidation of the

Debtors and Debtors-In-Possession and The Official Committee of Unsecured Creditors [Docket

No. 606] (together with the Second Revised Second Amended Joint Plan of Liquidation of the Debtors

and Debtors-In-Possession and The Official Committee of Unsecured Creditors [Docket No. 657],

all addenda, exhibits, schedules or other attachments, and including alterations, amendments,

modifications or supplements, including modifications made in the form attached to this Order as

Exhibit A, the “Plan”)2; and (b) approving, among other things, (i) the Disclosure Statement to

Revised Second Amended Joint Plan of Liquidation of the Debtors and Debtors-In-Possession and

The Official Committee of Unsecured Creditors [Docket No. 605] (as amended, supplemented or



1
 The last four digits of each Debtor’s taxpayer identification number are: BICOM NY, LLC (9990); ISCOM
NY, LLC (1589); and Bay Ridge Automotive Company, LLC (0694).
2
  Capitalized terms not otherwise defined herein have the meanings set forth in the Plan and the Disclosure
Statement Order.
                                                   1
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                            Pg 2 of 32


modified and including all attachments and exhibits, the “Disclosure Statement”) as containing

“adequate information” pursuant to section 1125 of the Bankruptcy Code; (ii) the solicitation

materials and documents to be included in the solicitation packages; and (iii) the procedures for

soliciting, receiving and tabulating votes on the Plan and for filing objections to the Plan;

       WHEREAS, pursuant to the Disclosure Statement Order and Solicitation Procedures, the

Court set (a) the voting deadline for the Plan at February 11, 2019, at 11:59 PM (ET) (the “Voting

Deadline”) and the deadline to file an objection to confirmation of the Plan at February 11, 2019, at

4:00 PM (ET) (the “Plan Objection Deadline”);

       WHEREAS, by January 17, 2019 the Plan Proponents caused the Solicitation Packages and

other confirmation materials to be served pursuant to the Disclosure Statement Order as is set forth

in the Affidavit of Service of Solicitation Materials [Docket No. 618] (the “Solicitation Affidavit”);

       WHEREAS, pursuant to the Disclosure Statement Order, on February 4, 2019, the Plan

Proponents filed the Plan Supplement [Docket No. 623], which contained the Liquidating Trust

Agreement and on May 6, 2019, the Plan Proponents filed the First Amended Plan Supplement

[Docket No. 653] (collectively, the “Plan Supplement”);

       WHEREAS, on February 12, 2019, the Debtors filed the Certification of Stretto Regarding

Tabulation of Votes In Connection With The Disclosure Statement Relating To the Second Amended

Joint Plan Of Liquidation Proposed by the Debtors and The Official Committee of Unsecured

Creditors [Docket No. 629], which was amended on May 6, 2019 at [Docket No. 655], which was

further amended on May 22, 2019 at [Docket No. 664] (collectively the “Voting Report”);

       WHEREAS, pursuant to the Voting Report, Classes 1A, 1B, 1C, 2A, 2B, 2C, 3A and 3B

have accepted the Plan and Class 3C has voted to reject the Plan;




                                                  2
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                            Pg 3 of 32


       WHEREAS, Classes 4A, 4B, and 4C are deemed to reject the Plan because the Holders of

Equity Interests in the Debtors are neither retaining nor receiving anything on account of their Equity

Interests in the Debtors pursuant to the Plan;

       WHEREAS, on May 9, 2019, the Plan Proponents served all Holders of asserted

Administrative and Priority Claims with the Notice of Proposed Plan Amendments, Adjourned

Confirmation Hearing and Opportunity for Administrative and Priority Creditors to Modify Votes

or to Revoke Prior Consents (the “Notice”) [Docket Nos. 658 and 662];

       WHEREAS, no Holder of an asserted Administrative or Priority Claim that had previously

consented to their treatment under the Plan (either by returning a Non-Voting Consent Form,

returning a Priority Non-Tax Claim Consent Form or by orally consenting to their treatment under

the Plan) filed a written notice with the Bankruptcy Court revoking their consent to their treatment

under the Plan or otherwise objecting to confirmation of the Plan or appeared at the Confirmation

Hearing to revoke their consent to their treatment under the Plan as provided for in the Notice;

       WHEREAS, the Confirmation Hearing was held on May 23, 2019;

       WHEREAS, the following declarations (collectively, the “Declarations”) were filed in

support of confirmation of the Plan and were admitted into evidence at the Confirmation Hearing:

           1) Declaration of Steven Agran (“Agran”) in Support of Confirmation of Revised
              Second Amended Plan of Liquidation of the Debtors and Debtors-In-Possession and
              the Official Committee of Unsecured Creditors (the “Agran Declaration”);

           2) Declaration of Andrew Detrick (“Detrick”) in Support of Confirmation of Revised
              Second Amended Plan of Liquidation of the Debtors and Debtors-In-Possession and
              the Official Committee of Unsecured Creditors (the “Detrick Declaration”); and

           3) Declaration of Steven Kupseta (“Kupseta”) in Support of Confirmation of Revised
              Second Amended Plan of Liquidation of the Debtors and Debtors-In-Possession and
              the Official Committee of Unsecured Creditors (the “Kupseta Declaration”).

       WHEREAS, certain non-material modifications were made to the Plan, which are reflected

in the Plan as attached to this Order as Exhibit A.


                                                 3
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11               Main Document
                                            Pg 4 of 32


       NOW, THEREFORE, based upon the Declarations, the Voting Report, the Solicitation

Affidavit, the record of Confirmation Hearing, including all the evidence proffered or adduced, and

the arguments of counsel made at the Confirmation Hearing, the modifications made to the Plan

attached as Exhibit A to this Order, and the entire record of the Chapter 11 Cases; and after due

deliberation thereon and sufficient cause appearing therefor,

       IT IS HEREBY FOUND AND DETERMINED THAT:


                          DEEMED AMENDMENTS TO THE PLAN


       For the reasons set forth on the record at the Confirmation Hearing, the Plan is deemed to

have been amended as follows:

               1.       Article 6.4(d)(2) of the Plan is deemed to have been amended and restated in

full as follows:


               The Trust Funding may be used by the Liquidation Trustee exclusively
               to fund (i) trust expenses, (ii) litigation costs, (iii) legal and other
               professional fees related to (a) the transition of the responsibilities and
               obligations of the Debtors and the Committee to the Liquidation Trust,
               including but not limited to administrative matters related thereto and
               the Liquidation Trustee’s performance of his duties, (b) pursuing any
               claim objections, motions or adversary proceedings, pending on the
               Effective Date except that claim objections or schedule amendments
               relating to Non-Tax Priority Claims shall be included whether or not
               filed prior to the Effective Date, and (c) educating the Liquidation
               Trustee and/or the Liquidation Trust’s contingency counsel with
               regard to the investigations already performed, claims that may be
               objected to, and records preserved, up to an amount of $40,000 in the
               aggregate, (iv) legal fees of contingency counsel to provide an initial
               evaluation of the Litigation Trust’s Causes of Action or to prepare,
               file, serve, and prosecute the Litigation Trust’s Causes of Action up to
               an amount of $30,000, (v) the Priority Non-Tax Claim Payment
               Reserve, and (vi) the Trust Portion of the Backstop Funds. The Trust
               Funding shall not be used to fund (i) legal fees (except as specified in
               the previous sentence), (ii) administrative expenses incurred by any of
               the Estates on or prior to the Effective Date, or (iii) distributions to
               trust beneficiaries. Chase’s Trust Funding obligations shall be reduced
               by $1 for every $2 of BNF Recoveries up to a maximum reduction of
               $100,000. If Chase has advanced Trust Funding prior to the receipt of
                                                   4
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                            Pg 5 of 32


               BNF Recoveries, then Chase shall be reimbursed and/or retain the
               amount necessary to reduce its Trust Funding by 50%, up to $100,000.
               Any unused portion of the Plan Funding shall become part of the Trust
               Funding; provided, however, (i) the Plan Funding component shall not
               be subject to reduction based on the BNF Recoveries and (ii) it shall
               be available for any permitted use by the liquidating trust
               notwithstanding the restrictions otherwise applicable to Trust Funding.

               2.     The Injunction set forth in Article 11.1 of the Plan is deleted

and replaced with the following:

               The Assets of the Debtors shall be used for the satisfaction of expense
               obligations and the payment of Claims only in the manner set forth in
               this Plan and shall not be available for any other purpose. All Persons
               and Entities who have held, hold or may hold Claims or Interests based
               upon any act or omission, transaction or other activity of any kind or
               nature related to the Debtors, the Liquidating Trust or the Chapter 11
               Cases that occurred prior to the Effective Date, other than as expressly
               provided in this Plan or the Confirmation Order, regardless of the
               filing, lack of filing, allowance or disallowance of such Claims or
               Interests and regardless of whether such Person has voted to accept the
               Plan, and any successors, assigns or representatives of such Persons,
               shall be precluded and permanently enjoined on and after the Effective
               Date from interfering with the use and distribution of the Debtors’
               assets in the manner contemplated by the Plan.

               In addition, as of the Effective Date and subject to the occurrence of
               the Effective Date, except as otherwise specifically provided in the
               Plan or the Confirmation Order, all Person and Entities who have held,
               hold or may hold Claims or Interests that are fully satisfied, settled, or
               released under the terms of this Plan (as modified by the Confirmation
               Order), or any Claim that is exculpated pursuant to the terms of the
               Plan, shall be precluded and permanently enjoined on and after the
               Effective Date from enforcing, pursuing, or seeking any setoff or relief
               with respect to such Claims, except for the receipt of the payments or
               Distributions that are contemplated by the Plan.

                3.       Article 4.1 of the Plan shall be deemed to have been amended
and restated in full as follows:

               Class 1A consists of Consenting Holders of Priority Non-Tax Claims
               against BICOM. On the Effective Date (or as soon as practicable
               thereafter), unless otherwise agreed by a Holder of a Priority Non-Tax
               Claim, each Holder of a Priority Non-Tax Claim shall be entitled to
               receive its Pro Rata share in Cash from the Liquidation Trust Assets,
               subject to the Trust Waterfall, as further provided by this Plan and the
               Liquidation Trust Agreement, provided that the face amount of all
               Administrative Expense Claims and Priority Tax Claims entitled to
                                                  5
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11                 Main Document
                                            Pg 6 of 32


               greater priority than an Allowed Priority Claim have been paid in full
               or either (i) to the extent not paid in full, funds sufficient to satisfy the
               face amount have been placed in a segregated reserve, or (ii) the
               Holder of each Administrative Expense Claim and Priority Tax Claim
               have agreed to waive their right to a Distribution. In addition, upon the
               Effective Date, or as soon as practicable thereafter (or if a claim
               objection is filed, upon Allowance of such Claim), Holders of Non-
               Tax Priority Claims shall receive their pro rata share in Cash of the
               Priority Non-Tax Claim Payment Reserve.

                4.       Article 4.2 of the Plan shall be deemed to have been amended
and restated in full as follows:

               Class 1B consists of Consenting Holders of Non-Tax Claims against
               ISCOM. On the Effective Date (or as soon as practicable thereafter),
               unless otherwise agreed by a Holder of a Priority Non-Tax Claim, each
               Holder of a Priority Non-Tax Claim shall be entitled to receive its Pro
               Rata share in Cash from the Liquidation Trust Assets, subject to the
               Trust Waterfall, as further provided by this Plan and the Liquidation
               Trust Agreement, provided that the face amount of all Administrative
               Expense Claims and Priority Tax Claims entitled to greater priority
               than an Allowed Priority Claim have been paid in full or either (i) to
               the extent not paid in full, funds sufficient to satisfy the face amount
               have been placed in a segregated reserve, or (ii) the Holder of each
               Administrative Expense Claim and Priority Tax Claim have agreed to
               waive their right to a Distribution. In addition, upon the Effective Date,
               or as soon as practicable thereafter (or if a claim objection is filed,
               upon Allowance of such Claim), Holders of Priority Non-Tax Claims
               shall receive their pro rata share in Cash of the Priority Non-Tax
               Claim Payment Reserve.

                5.       Article 4.3 of the Plan shall be deemed to have been amended
and restated in full as follows:

               Class 1C consists of Consenting Holders of Priority Non-Tax Claims
               held against BRAC. On the Effective Date (or as soon as practicable
               thereafter), unless otherwise agreed by a Holder of a Priority Non-Tax
               Claim, each Holder of a Priority Non-Tax Claim shall be entitled to
               receive its Pro Rata share in Cash from the Liquidation Trust Assets,
               subject to the Trust Waterfall, as further provided by this Plan and the
               Liquidation Trust Agreement, provided that the face amount of all
               Administrative Expense Claims and Priority Tax Claims entitled to
               greater priority than an Allowed Priority Claim have been paid in full
               or either (i) to the extent not paid in full, funds sufficient to satisfy the
               face amount have been placed in a segregated reserve, or (ii) the
               Holder of each Administrative Expense Claim and Priority Tax Claim
               have agreed to waive their right to a Distribution. In addition, upon the
               Effective Date, or as soon as practicable thereafter (or if a claim
               objection is filed, upon Allowance of such Claim), Holders of Priority
                                                   6
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                            Pg 7 of 32


               Non-Tax Claims shall receive their pro rata share in Cash of the
               Priority Non-Tax Claim Payment Reserve.

             6.      Article 1.B.1.38 of the Plan shall be deemed to have been
amended and restated in full as follows:

                “Consenting Holder of Priority Non-Tax Claim” means a Holder of
an Allowed Priority Non-Tax Claim of a kind specified in section 1129(a)(9)(B) of
the Bankruptcy Code who (a) returned a Priority Non-Tax Claim Consent Form
indicating their consent to their treatment under the Plan, (b) orally consented to their
treatment under the Plan as reflected in the Declarations, (c) is a Not-Directly Reached
Non-Tax Priority Creditor (as that terms is defined in the Agran Declaration) and did
not timely submit both a Non-Consent Declaration (as defined in the Confirmation
Order) and, if applicable a Court Petition (as defined in the Confirmation Order), or
(d) cashed the Initial Payment Check.

                7.     Article 1.B.119 of the Plan shall have a new definition, which
shall read as follows:

               “Initial Payment Check” shall mean the check issued by the
Liquidating Trust to Holders of Priority Non-Tax Claims for their pro rata share in
Cash of the Priority Non-Tax Claim Payment Reserve.

             8.      Article 1.B.1.93 of the Plan shall be deemed to have been
amended and restated in full as follows:

               “Priority Non-Tax Claim Payment Reserve” means $33,300.00
               from the Trust Funding that shall be reserved and used to pay Holders
               of Priority Non-Tax Claims upon the Effective Date or as soon as
               practicable thereafter pursuant to Articles 4.1 – 4.3 of the Plan;
               provided, that if a Priority Non- Tax Claim is not Allowed at the time
               the Initial Payment Checks are mailed by the Liquidation Trust, its pro
               rata share shall be reserved until such time as the Claim is either
               Allowed or not Allowed. If an Initial Payment Check is not cashed
               within 160 days from its issuance it shall be void and shall revert to
               the Liquidation Trust to be used in accordance with Article 6.4(d)(2).

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A.        Findings of Fact and Conclusions of Law. The findings and conclusions set forth

herein, together with the findings of fact and conclusions of law set forth in the record of the

Confirmation Hearing, constitute the Court’s findings of fact and conclusions of law pursuant to

Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the

extent any of the following findings of fact constitute conclusions of law, they are adopted as such.


                                                  7
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                            Pg 8 of 32


To the extent any of the following conclusions of law constitute findings of fact, they are adopted as

such.

        B.      Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§157(b)(2), 1334(a)).

The Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. §§157 and 1334. Venue

is proper under 28 U.S.C. §§1408 and 1409. Confirmation of the Plan is a core proceeding pursuant

to 28 U.S.C. §157(b)(2)(L), and the Court has exclusive jurisdiction to determine whether the Plan

complies with the applicable provisions of the Bankruptcy Code and should be confirmed.

        C.      Chapter 11 Petitions.     On July 10, 2017 (the “Petition Date”), each Debtor

commenced with this Court a voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter

11 Cases”). The Debtors were authorized to continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee or examiner has been appointed in the Chapter 11 Cases. The Debtors’ Chapter 11 Cases

are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule 1015(b).

        D.      The Creditors Committee.      On July 31, 2017, the United States Trustee for the

Southern District of New York (the “U.S. Trustee”) appointed an Official Committee of Unsecured

Creditors in these Chapter 11 Cases (the “Committee”) [Docket No. 89].

        E.      Judicial Notice. The Court takes judicial notice of the docket of the Chapter 11

Cases maintained by the Clerk of the Court and/or its duly-appointed agent, including, without

limitation, all pleadings and other documents filed, all orders entered, and the evidence and

arguments made, proffered, or adduced at the hearings held before the Court during the pendency of

the Chapter 11 Cases, including, but not limited to, the hearing to consider the adequacy of the

Disclosure Statement.




                                                 8
17-11906-mew         Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11          Main Document
                                              Pg 9 of 32


        F.       Burden of Proof.      The Debtors have satisfied their burden of proving by a

preponderance of the evidence that the Plan satisfies the requirements of sections 1129(a) and (b) of

the Bankruptcy Code.

        G.       Transmittal and Mailing of Materials; Notice. The Solicitation Packages, which

were transmitted and served as set forth in the Solicitation Affidavit, have been transmitted and

served in compliance with the Disclosure Statement Order, the Bankruptcy Rules, and the Local

Rules. Such transmittal and service were adequate and sufficient, and no other or further notice is or

shall be required.

        H.       Voting. Votes to accept or reject the Plan have been solicited and tabulated fairly,

in good faith, and in a manner consistent with the Bankruptcy Code, the Bankruptcy Rules and the

Disclosure Statement Order.

        I.       Plan Supplement. The Plan Proponents filed the Plan Supplement, which included

the Liquidating Trust Agreement. The Plan Supplement complies with the terms of the Plan, and the

filing and notice of same is good and proper in accordance with the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules and all other applicable rules, laws, and regulations, and no other or further

notice is or shall be required.

        J.       Bankruptcy Rule 3016(a). In accordance with Bankruptcy Rule 3016(a), the Plan is

dated and identifies the Debtors and the Committee as the proponents of the Plan.

                       COMPLIANCE WITH THE REQUIREMENTS OF
                        SECTION 1129 OF THE BANKRUPTCY CODE

        K.       Plan Compliance with Bankruptcy Code – 11 U.S.C. §1129(a)(1). The Plan

complies with all applicable provisions of the Bankruptcy Code, thereby satisfying section

1129(a)(1) of the Bankruptcy Code.

                1.       Proper Classification – 11 U.S.C. §§1122, 1123(a)(1). In addition to

Administrative Claims, Professional Fee Claims, DIP Claims, and Priority Tax Claims, which need

                                                 9
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                           Pg 10 of 32


not be classified, the Plan designates the following Classes of Claims and Equity Interests: Classes

1A, 1B, and 1C (Priority Non-Tax Claims), Classes 2A, 2B, and 2C (Chase Residual Claim), Classes

3A, 3B, and 3C (General Unsecured Claims), and Classes 4A, 4B, and 4C (Equity Interests). The

Claims and Equity Interests placed in each Class are substantially similar to other Claims and Equity

Interests, as the case may be, in each such Class. Valid business, factual, and legal reasons exist for

separately classifying the various Classes of Claims and Equity Interests created under the Plan, and

such classification does not unfairly discriminate between holders of Claims and Equity Interests.

Accordingly, the Plan satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

               2.        No Discrimination – 11 U.S.C. §1123(a)(4). The Plan provides for the same

treatment of each Claim or Interest in each respective Class or subclass unless the holder of a

particular Claim or Interest has agreed to a less favorable treatment of its Claim or Interest, thereby

satisfying section 1123(a)(4) of the Bankruptcy Code.

               3.       Implementation of Plan – 11 U.S.C. §1123(a)(5). The Plan and the various

documents and agreements referred to therein or set forth in the Plan Supplement and the exhibits to

the Plan provide adequate and proper means for the Plan’s implementation (thereby satisfying section

1123(a)(5) of the Bankruptcy Code), including, without limitation, (a) the establishment of the

Liquidating Trust to liquidate and distribute the Liquidating Trust Assets; (b) the procedures

governing the allowance of Claims and Distributions; and (c) the dissolution of the Debtors.

               4.       Nonvoting Equity Securities – 11 U.S.C. §1123(a)(6). Because the Debtors

will be deemed dissolved upon the Effective Date of the Plan pursuant to the Plan, they will not be

issuing securities. Therefore, the requirement under section 1123(a)(6) of the Bankruptcy Code that

the Debtors’ organizational documents prohibit the issuance of non-voting equity securities is

inapplicable to the Debtors’ Plan and the Chapter 11 Cases.




                                                 10
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                           Pg 11 of 32


               5.       Selection of Officers, Directors, or Trustees – 11 U.S.C. §1123(a)(7). The

Plan provides for the dissolution of the Debtors upon the Effective Date, according to the provisions

of the Plan. The Liquidating Trust Agreement contained in the Plan Supplement provides for Craig

Jalbert to be appointed as the Liquidating Trustee to administer the Liquidating Trust in accordance

with the Liquidating Trust Agreement. The Plan contains only those provisions that are consistent

with the interests of Creditors and Equity Interest holders, thereby satisfying section 1123(a)(7) of

the Bankruptcy Code.

               6.       Compliance With Discretionary Provisions – 11 U.S.C. §1123(b). The Plan

provides for the: (a) impairment of certain Claims; (b) rejection of assumption and assignment of

executory contracts and unexpired leases; (c) retention of Causes of Action, except those expressly

released under the Plan; and (d) injunction and/or exculpation of certain parties, as set forth in the

Plan. The provisions of the Plan are appropriate and not inconsistent with the applicable provisions

of the Bankruptcy Code, thereby satisfying section 1123(b) of the Bankruptcy Code. The failure to

specifically address a provision of the Bankruptcy Code in this Confirmation Order shall not diminish

or impair the effectiveness of this Confirmation Order.

                       a.      Assumption and Rejection of Executory Contracts and Unexpired

Leases – 11 U.S.C. §1123(b)(2). Consistent with section 1123(b)(2) of the Bankruptcy Code,

Article 8 of the Plan provides that each of the Debtors’ executory contracts and unexpired leases, to

the extent they have not been previously assumed or rejected, or have not been assumed or assigned,

pursuant to section 365 of the Bankruptcy Code by prior order of the Bankruptcy Court, shall be

deemed rejected by the Debtor pursuant to the provisions of section 365 of the Bankruptcy Code, as

of the Effective Date of the Plan. No party to an executory contract or unexpired lease to be rejected

by the Debtors pursuant to the Plan has objected to such rejection.




                                                 11
17-11906-mew        Doc 666       Filed 05/24/19 Entered 05/24/19 10:04:11          Main Document
                                             Pg 12 of 32


                       b.        Rejection Damages. Claims arising from the rejection of Executory

Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if any, must be

Filed with the Bankruptcy Court within 30 days after the later of (a) the date of entry of an order of

the Bankruptcy Court (including the Confirmation Order) approving such rejection, (b) the

effective date of such rejection or (c) the Effective Date. Any Claims arising from the rejection of

an Executory Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time

will be automatically disallowed and forever barred from assertion, and shall not be enforceable

against the Debtors or the Liquidating Trust, the Estates, or the foregoing parties’ property, and any

Claim arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed

fully satisfied and released.

                       c.        Modification of Rights – 11 U.S.C. §1123(b)(5). In accordance and

in compliance with section 1123(b)(5) of the Bankruptcy Code, the Plan properly modifies the

rights of holders of Claims in 1A, 1B, and 1C (Priority Non-Tax Claims), Classes 2A, 2B, and 2C

(Chase Residual Claim), Classes 3A, 3B, and 3C (General Unsecured Claims), and Classes 4A,

4B, and 4C (Equity Interests).

       L.        Plan Proponents’ Compliance with Bankruptcy Code – 11 U.S.C. §1129(a)(2). The

Plan Proponents have complied with the applicable provisions of the Bankruptcy Code, thereby

satisfying section 1129(a)(2) of the Bankruptcy Code. Specifically, the Debtors (i) are proper debtors

under section 109 of the Bankruptcy Code, (ii) have complied with applicable provisions of the

Bankruptcy Code, except as otherwise provided or permitted by orders of this Court, and (iii) have

complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the local

rules, and the Disclosure Statement Order in transmitting the Disclosure Statement, the Plan, the

Ballots, and related documents and notices and in soliciting and tabulating votes on the Plan.




                                                 12
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                           Pg 13 of 32


       M.       Plan Proposed in Good Faith – 11 U.S.C. §1129(a)(3). The Debtors and Committee

have proposed the Plan (and all other agreements, documents, and instruments necessary to

effectuate the Plan) in good faith and not by any means forbidden by law, thereby satisfying section

1129(a)(3) of the Bankruptcy Code. The Debtors’ and Committee’s good faith is evident from the

facts and record of these Chapter 11 Cases, the Disclosure Statement and the hearings thereon, and the

record of the Confirmation Hearing and other proceedings held in these Chapter 11 Cases. Further,

the Plan’s classification, exculpation and injunction provisions, including, without limitation, Article

11 of the Plan, have been negotiated in good faith and at arms’ length, consistent with sections 105,

1123(b)(6), 1129, and 1142 of the Bankruptcy Code.

       N.       Payments for Services or Costs and Expenses – 11 U.S.C. §1129(a)(4). Payments

made or to be made by any of the Debtors for services or for Professional Fee Claims has been

approved by, or is subject to the approval of, the Court as reasonable, thereby satisfying section

1129(a)(4) of the Bankruptcy Code. The Plan Supplement includes disclosure of the terms of the

compensation of the Liquidating Trustee that has been agreed upon by the Debtors and the

Committee, thereby further satisfying section 1129(a)(4) of the Bankruptcy Code.

       O.       Directors, Officers and Insiders – 11 U.S.C. §1129(a)(5). In accordance with

section 1129(a)(5)(A) of the Bankruptcy Code, the Debtors have disclosed the identity of Craig

Jalbert as the Liquidating Trustee. To the extent the Liquidating Trustee would fall within the ambit of

section 1129(a)(5), the Plan satisfies the requirements of such section as the Liquidating Trustee has

been identified under the Plan (through disclosure in the Plan Supplement). This appointment is

consistent with the interests of creditors and equity security holders and with public policy.

       P.       No Rate Changes – 11 U.S.C. §1129(a)(6). Section 1129(a)(6) of the Bankruptcy

Code is inapplicable because the Debtors are winding down their affairs and not charging rates that

are the subject of any regulatory commission with jurisdiction.


                                                 13
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                           Pg 14 of 32


       Q.       Best Interests of Creditors – 11 U.S.C. §1129(a)(7). The Plan satisfies section

1129(a)(7) of the Bankruptcy Code. The Disclosure Statement, the Plan Supplement, the Agran

Proffer, the Voting Report and the other evidence proffered or adduced at the Confirmation Hearing

(i) are persuasive and credible, (ii) have not been controverted by other evidence, and (iii) establish

that each Holder of an Impaired Claim or Equity Interest either has accepted the Plan or will receive

or retain under the Plan, on account of such Claim or Interest, property of a value, as of the Effective

Date, that is not less than the amount such holder would receive or retain if the Debtors were

liquidated under chapter 7 of the Bankruptcy Code on such date.

       R.       Acceptance by Certain Classes – 11 U.S.C. §1129(a)(8). Classes 1A, 1B, and

1C (Priority Non-Tax Claims), Classes 2A, 2B, and 2C (Chase Residual Claims) and Classes 3A and

3B (BICOM and ISCOM General Unsecured Claims) have voted to accept the Plan in accordance

with section 1126(c) of the Bankruptcy Code. Class 3C (BRAC General Unsecured Claims) is

impaired and voted to reject the Plan in section 1126(c) of the Bankruptcy Code. Classes 4A, 4B,

and 4C (Equity Interests) are impaired or otherwise not entitled to receive or retain any property

under the Plan and, therefore, are deemed to have rejected the Plan pursuant to section 1126(g) of the

Bankruptcy Code.

       S.       Treatment of Administrative Expenses, Priority Tax Claims and Other Priority

Claims – 11 U.S.C. §1129(a)(9). The treatment of Administrative Claims, Professional Fee Claims,

DIP Claims, Priority Tax Claims, pursuant to Article 2 of the Plan and Priority Non-Tax Claims

pursuant to Article 4 of the Plan (as amended by this Order), satisfies the requirements of sections

1129(a)(9)(A), (B), and (C). The Holders of the Claims identified in the (a) Voting Report and (b)

the Declarations (except for those defined as Not Directly Reached Non-Tax Priority Creditors) have

affirmatively agreed to their treatment pursuant to the terms of the Plan. Not Directly Reached Non-

Tax Priority Creditors shall have through September 15, 2019 (the “Sunset Date”) to notify the


                                                 14
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                           Pg 15 of 32


Liquidating Trustee of their non-consent to their treatment under the Plan. Such notice shall be in

writing and shall be sent to Alan Gamza and Jessica K. Bonteque at Moses & Singer LLP, counsel

for the Liquidation Trustee, at 405 Lexington Avenue, 12th Floor, New York, New York 10174-1299

or such other persons as may be indicated in a Filing by the Liquidation Trustee. If such notice is

timely given, such Not Directly Reached Non-Tax Priority Creditor shall be required to complete,

within twenty (20) days of delivery to said creditor, a declaration (the form of which will be provided

by the Liquidation Trustee) stating among other things they did not submit a Priority Non-Tax Claim

Consent Form, that they did not receive and cash any check for a Distribution under the Plan,

including but not limited to the Initial Payment Check, and they did not indicate to Messrs. Agran,

Detrick, or Kupseta that they consented to their treatment under the Plan (the “Non-Consent

Declaration”). If the Liquidation Trustee believes that a Not Directly Reached Non-Tax Priority

Creditor has despite their Non-Consent Declaration consented to their Plan treatment, the Liquidation

Trustee shall notify the Not Directly Reached Non-Tax Priority Creditor in writing of the denial of

their Non-Consent Declaration (the “Denial Letter”). Within 14 days of the mailing of a Denial

Letter, a Not Directly Reached Non-Tax Priority Creditor may elect to file a request with this Court

to review of the Liquidation Trustee’s decision (the “Court Petition”). For the avoidance of doubt,

Consenting Holders of Priority Non-Tax Claims pursuant to sections (a), (b) or (d) of Article 1.B.1.38

of the Plan are not eligible to use the non-consent procedures set forth above in this paragraph. If

the Liquidating Trustee or this Court finds in favor of the Not Directly Reached Non-Tax Priority

Creditor, then the Not Directly Reached Non-Tax Priority Creditor’s Allowed Priority Non-Tax

Claim shall be treated in accordance with paragraph 30 below.

       T.      Acceptance by Impaired Classes – 11 U.S.C. §1129(a)(10). Classes 2A, 2B, and 2C

(Chase Residual Claims) and Classes 3A and 3B (BICOM and ISCOM General Unsecured Claims)

voted to accept the Plan by the requisite majorities, determined without including any acceptance of


                                                 15
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                           Pg 16 of 32


the Plan by any insider, thereby satisfying the requirements of section 1129(a)(10) of the Bankruptcy

Code.

        U.     Feasibility – 11 U.S.C. §1129(a)(11). The Disclosure Statement, the Plan

Supplement, the Agran Proffer, and the other evidence proffered or adduced at the Confirmation

Hearing (i) are persuasive and credible, (ii) have not been controverted by other evidence, and (iii)

establish that the Plan is feasible, thereby satisfying the applicable requirements of section

1129(a)(11) of the Bankruptcy Code.

        V.     Payment of Statutory Fees – 11 U.S.C. §1129(a)(12). Pursuant to Section XI.D of

the Plan, all fees payable under section 1930 of chapter 123 of title 28 of the United States Code will

be paid for each quarter until the Chapter 11 Cases are converted, dismissed, or closed, whichever

occurs first. Thus, the Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

        W.     Inapplicable Sections – 11 U.S.C. §1129(a)(13)-(16). Sections 1129(a)(13), (14), and

(16) of the Bankruptcy Code are inapplicable to the Chapter 11 Cases.

        X.     Fair and Equitable; No Unfair Discrimination – 11 U.S.C. §1129(b). Holders in Class

3C (BRAC General Unsecured Claims) are impaired and voted to reject the Plan pursuant to section

1126(c) of the Bankruptcy Code and Holders in Classes 4A, 4B, and 4C (Equity Interests) are deemed

to reject the Plan. However, the Plan does not discriminate unfairly and is fair and equitable with

respect to Class 3C (BRAC General Unsecured Claims) and Classes 4A, 4B, and 4C (Equity

Interests) as required by sections 1129(b)(2)(B)(ii) and 1129(b)(2)(C)(ii) of the Bankruptcy Code.

Thus, the Plan may be confirmed notwithstanding the failure to satisfy section 1129(a)(8) of the

Bankruptcy Code.

        Y.     Only One Plan – 11 U.S.C. §1129(c). Because the Plan is the only chapter 11 plan

filed in the Chapter 11 Cases, the Plan satisfies section 1129(c) of the Bankruptcy Code.




                                                 16
17-11906-mew        Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11                Main Document
                                            Pg 17 of 32


        Z.      Principal Purpose of the Plan – 11 U.S.C. §1129(d). Because the principal purpose of

the Plan is not the avoidance of taxes or the avoidance of the application of Section 5 of the Securities

Act of 1933, the Plan satisfies section 1129(d) of the Bankruptcy Code.

        AA.     Small Business Case – 11 U.S.C. §1129(e). None of these Chapter 11 Cases are a

“small business case,” as that term is defined in the Bankruptcy Code, and, accordingly, section

1129(e) of the Bankruptcy Code is inapplicable.

        COMPLIANCE WITH OTHER SECTIONS OF THE BANKRUPTCY CODE

        BB.     Good Faith Solicitation – 11 U.S.C. §1125(e).            Based on the record before the

Court in the Chapter 11 Cases, the Plan Proponents and their directors, officers, employees,

members, agents, advisors, and professionals have acted in “good faith” within the meaning of

section 1125(e) of the Bankruptcy Code in compliance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Disclosure Statement Order in

connection with all their respective activities relating to the solicitation of acceptances or rejections of

the Plan and their participation in the activities described in section 1125 of the Bankruptcy Code,

and are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code and the

exculpation provisions set forth in Article 11 of the Plan.

        CC.     Modification of the Plan – 11 U.S.C. §1127. The Plan, as modified, complies with

sections 1122 and 1123 of the Bankruptcy Code, and the Plan Proponents have complied with section

1125 of the Bankruptcy Code. Thus, the Plan satisfies the requirements of section 1127 of the

Bankruptcy Code.

                                        OTHER PROVISIONS

        DD.     Exculpation and Injunction. The Court has jurisdiction under sections 1334(a) and (b)

of the United States Code to approve the injunctions or stays, injunction against interference with

the Plan, and exculpation set forth in the Plan, including those set forth in the Article 11 of the Plan.


                                                   17
17-11906-mew         Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11               Main Document
                                            Pg 18 of 32


The exculpation and injunction provisions in Article 11 of the Plan are reasonable in scope, and are

integral to the Plan, and are appropriate.

        EE.     Implementation. All documents necessary to implement the Plan, including those

contained in the Plan Supplement, and all other relevant and necessary documents have been

negotiated in good faith and at arms’ length and shall, upon completion of documentation and

execution, be valid, binding, and enforceable agreements and not be in conflict with any federal or

state law.

        FF.     Conditions Precedent. Upon entry of the Confirmation Order, the funding of the Trust

Funding by Chase, the execution of the Liquidation Trust, and occurrence of the Effective Date, all

conditions precedent set forth in Section 6.1 of the Plan will be satisfied or be duly waived in whole

or in part pursuant to Section 6.1 of the Plan.

        GG.     Good Faith. The Debtors, the Committee, and the Liquidating Trust and all of their

respective members, officers, directors, agents, financial advisers, attorneys, employees, equity

holders, partners, affiliates, and representatives will be acting in good faith if they proceed to

consummate the Plan and the agreements (including the Liquidating Trust Agreement), settlements,

transactions, and transfers contemplated thereby, and (ii) take the actions authorized and directed by

this Confirmation Order.

        HH.     Satisfaction of Confirmation Requirements. The Plan satisfies the requirements for

confirmation set forth in section 1129 of the Bankruptcy Code.

        II.     Objections. All parties have had a full and fair opportunity to litigate all issues raised,

or which might have been raised, in any objection to the Plan, and any such objections have been

fully and fairly litigated.




                                                  18
17-11906-mew        Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                            Pg 19 of 32


       JJ.     Retention of Jurisdiction. The Court may, and upon the Effective Date shall, retain

exclusive jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases, including

the matters set forth in Section 11 of the Plan and section 1142 of the Bankruptcy Code.

       ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.        Confirmation. The Plan annexed hereto as Exhibit A and each of its provisions, as

modified pursuant to the terms of this Order or pursuant to section 1127 of the Bankruptcy Code,

are hereby approved and CONFIRMED under section 1129 of the Bankruptcy Code. The terms of

the Plan, all exhibits thereto, and the Plan Supplement, each, as may be modified, are incorporated

by reference into and are an integral part of the Plan and this Confirmation Order.

       2.        Plan Supplement. The Liquidation Trust Agreement contained in the Plan

Supplement and any amendments, modifications, and supplements thereto, and all documents and

agreements introduced into evidence by the Debtors at the Confirmation Hearing (including all

exhibits and attachments thereto and documents referred to therein), and the execution, delivery,

and performance thereof by the Debtors, are authorized and approved.

       3.        Objections. All objections to confirmation of the Plan that have not been

withdrawn, waived, or settled, and all reservations of rights pertaining to confirmation of the Plan

included therein, are overruled on the merits for the reasons stated on the record of the

Confirmation Hearing.

       4.        Omission of Reference to Particular Plan Provisions. The failure to specifically

describe or include any particular provision of the Plan in this Confirmation Order shall not

diminish or impair the effectiveness of such provision, it being the intent of this Court that the Plan

be approved and confirmed in its entirety.

         5.      Solicitation and Notice. The Confirmation Hearing Notice complied with the terms

 of the Disclosure Statement Order, was appropriate and satisfactory based on the circumstances of

                                                  19
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                           Pg 20 of 32


 the Chapter 11 Cases, and was in compliance with the provisions of the Bankruptcy Code, the

 Bankruptcy Rules, and the Local Bankruptcy Rules. The solicitation of votes on the Plan and the

 Solicitation Packages complied with the solicitation procedures in the Disclosure Statement Order,

 were appropriate and satisfactory based upon the circumstances of the Chapter 11 Cases, and were

 in compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local

 Bankruptcy Rules. The Debtors solicited acceptances of the Plan in good faith and in compliance

 with the applicable provisions of the Bankruptcy Code, including, without limitation, sections

 1125(a) and (e) of the Bankruptcy Code, and any applicable nonbankruptcy law, rule or regulation

 governing the adequacy of disclosure in connection with such solicitation. The Debtors and each

 of their respective directors, officers, employees, affiliates, agents, financial advisors, investment

 bankers, professionals, accountants, and attorneys participated in good faith and in compliance

 with the applicable provisions of the Bankruptcy Code in the solicitation of votes under the Plan,

 and therefore are not, and on account of such solicitation will not be, liable at any time for any

 violation of any applicable law, rule or regulation governing the solicitation of acceptances or

 rejections of the Plan.

        6.      Binding Effect. Pursuant to section 1141(a) of the Bankruptcy Code, except as

 provided in section 1141(d)(3), from and after the Confirmation Date, the Plan shall be binding

 upon the Debtors, all Holders of Claims against, and Equity Interests in, and any other party in

 interest in the Chapter 11 Cases and their respective successors and assigns, regardless of whether

 the Claims or Equity Interests of such Holders or obligations of any party in interest have accepted

 the Plan or filed a proof of claim in the Chapter 11 Cases.

        7.      Modifications Binding. In accordance with section 1127 of the Bankruptcy Code

 and Bankruptcy Rule 3019, the Plan and the Plan Supplement, as and to the extent modified and

 amended by this Confirmation Order, and all of their provisions and/or Exhibits, shall be binding

                                                 20
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                           Pg 21 of 32


 on the Debtors, any entity acquiring or receiving property or a distribution under the Plan, and any

 Holder of a Claim against or Interest in the Debtors, including all governmental entities, whether

 or not the holder of such Claim or Interest is impaired under the Plan or whether or not the holder

 of such Claim or Interest has accepted the Plan.

        8.      Plan Implementation Authorization. The Debtors or the Liquidating Trustee, as

 applicable, shall be authorized and empowered to execute, deliver, file or record such contracts,

 instruments, releases, and other agreements or documents and take such actions as are necessary

 to consummate the Plan. All actions contemplated by the Plan are authorized and approved in all

 respects (subject to the provisions of the Plan and the Confirmation Order). The Liquidating

 Trustee is hereby authorized to make Distributions and other payments in accordance with the Plan

 and the Liquidating Trust Agreement.

        9.      Creation of Liquidating Trust. On the Effective Date, the Liquidating Trust shall be

 formed pursuant to the Plan and established and become effective in accordance with the

 Liquidating Trust Agreement to liquidate the Liquidating Trust Assets.

        10.     Appointment of Liquidating Trustee. As of the Effective Date, Craig Jalbert shall

 be appointed as the Liquidating Trustee. The Liquidating Trustee shall be deemed the exclusive

 representative of the Estate (by and to the extent of the assignment of the Debtors’ Assets and as

 otherwise set forth in the Plan) and shall have all powers, authority, and responsibilities specified

 in the Plan, including, without limitation, the powers of a trustee under sections 704 and 1106 of

 the Bankruptcy Code.

        11.     Vesting of Assets. On the Effective Date, the Liquidation Trust Assets will vest in

 the Liquidating Trust free and clear of all claims, liens, encumbrances, charges and other interests.

 On and after the Effective Date, the transfer of the Liquidation Trust Assets from the Estates to the



                                                21
17-11906-mew         Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11           Main Document
                                             Pg 22 of 32


 Liquidating Trust will be deemed final and irrevocable and Distributions may be made from the

 Liquidating Trust.

         12.     Administration of the Liquidating Trust. The Plan will be administered by the

 Liquidating Trustee and all actions taken under the Plan in the name of the Debtors shall be taken

 through the Liquidating Trustee; provided, however, that the Liquidating Trust shall administer

 the Liquidating Trust Assets contemplated under the Plan pursuant to the Liquidating Trust

 Agreement. The Plan, the Liquidating Trust Agreement, all other agreements provided for under

 the Plan, and all actions, transactions, documents, instruments and agreements referred to therein,

 contemplated thereunder or executed and delivered in connection with, and any amendments or

 modifications thereto in substantial conformity therewith are hereby approved, and the Debtors

 and the Liquidating Trustee are authorized and directed to enter into and to perform such

 agreements according to their terms.

         13.     Term of Injunctions or Stays. Unless otherwise provided in the Plan or in this

 Confirmation Order, all injunctions or stays arising under or entered during the Chapter 11 Cases

 under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the

 Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the

 date indicated in the order providing for such injunction or stay to terminate. Notwithstanding

 anything to the contrary in the Plan or this Confirmation Order, neither the Plan nor this

 Confirmation Order shall limit, impair or otherwise affect the Court’s ability to enter an order

 lifting any stay that is in effect.

         14.     Exculpation and Injunction. Subject to this Confirmation Order, all exculpation

 and injunction provisions set forth in the Plan (as modified by this Order), including but not limited

 to those contained in Article 11 of the Plan, are approved and shall be effective and binding on all

 persons and entities, to the extent provided therein. The permanent injunction set forth in Section

                                                 22
17-11906-mew        Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                           Pg 23 of 32


 11.1 of this Plan enjoins only actions brought to enforce any rights or obligations against the

 Debtors and only to the extent enforcement against the Debtors is not otherwise permitted pursuant

 to Orders of the Court vacating the automatic stay such as the Order of this Court entered

 November 8, 2017, upon the motions of Nissan North America, Inc. and Nissan Motor Acceptance

 Corp.. To be clear, the Plan and the permanent injunction herein do not affect any actions,

 judgments, collections, rights or obligations any Creditor has against non-Debtors. The foregoing

 two sentences shall not affect the releases in Section 11.2(D) of the Plan or the exculpation

 contained in Section 11.3 of the Plan.

         15.    Injunction Against Interference with Plan. Upon entry of the Confirmation Order,

 all holders of Claims or Equity Interests and other parties in interest, along with their respective

 present or former employees, agents, officers, directors, principals, and affiliates, shall be enjoined

 from taking any actions to interfere with the implementation or consummation of the Plan.

         16.    Rejection of Executory Contracts and Unexpired Leases. To the extent not

 previously assumed or rejected, or not assumed or assigned, pursuant to section 365 of the

 Bankruptcy Code by prior order of the Bankruptcy Court, shall be deemed rejected by the Debtors

 pursuant to the provisions of section 365 of the Bankruptcy Code, as of the Effective Date of the

 Plan.

         17.    Dissolution of the Debtor; Deemed Termination of Employees. From and after the

 Effective Date, the Debtors shall be dissolved and the Liquidating Trustee shall be authorized to

 take all action necessary to dissolve them or any of their wholly owned subsidiaries. On the

 Effective Date, the employment, retention, appointment and authority of all officers, directors,

 employees and Professionals of the Debtors and the Committee shall be deemed to terminate.

         18.    Payment of Administrative Claims.        Pursuant to and in accordance with Article

2.1(a) of the Plan, to the extent that an Allowed Administrative Claim has not already been paid in

                                                 23
17-11906-mew      Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                         Pg 24 of 32


full or otherwise satisfied during the Chapter 11 Cases, each Holder of an Allowed Administrative

Claim shall receive its pro rata share of the Cash from the Liquidation Trust Assets, when

available, pursuant to the Trust Waterfall, the Plan and the Liquidation Trust Agreement.

       19.     Payment of Professional Fee Claims. As provided in Article 2.1(c) of the Plan, all

final requests for the payment of Professional Fee Claims for services rendered and reimbursement

of expenses incurred prior to the Confirmation Date must be Filed no later than 60 days after the

Effective Date, unless no final request for payment of such Professional Fee Claims is required

pursuant to an order of the Bankruptcy Court. Upon allowance of any such Professional Fee

Claims, such Allowed Professional Fee Claim shall (unless each professional agrees otherwise in

writing) be paid its pro rata share of the Cash from the Liquidation Trust Assets, when available,

pursuant to the Trust Waterfall, the Plan and the Liquidation Trust Agreement.

       20.     Payment of Priority Tax Claims. Pursuant to Article 2.2 of the Plan, each Holder of

an Allowed Priority Tax Claim shall receive its pro rata share of the Cash from the Liquidation

Trust Assets, when available, pursuant to the Trust Waterfall, the Plan and the Liquidation Trust

Agreement.

       21.     Payment of Statutory Fees. On the Effective Date and thereafter as may be

required, the Liquidating Trust shall pay all fees incurred pursuant to section 1930 of title 28 of

the United States Code, together with interest, if any, pursuant to section 3717 of title 31 of the

United States Code for each Debtor’s case until such time as the particular Debtor’s Chapter 11

Case is converted, dismissed, or closed, whichever occurs first.

       22.     Notice of Entry of Confirmation Order. On or before the fourteenth (14th) day

following the date of entry of this Confirmation Order, the Debtors shall post notice of entry of

this Confirmation Order (the “Notice of Confirmation”) on the website maintained by the Voting

Agent, at https://cases-cr.stretto.com/bicom (the “Case Website”) and file the Notice of

                                               24
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                           Pg 25 of 32


Confirmation on the Docket for these Chapter 11 Cases through the Bankruptcy Court’s ECF

system. The notice described herein is adequate under the circumstances, and no other or further

notice is necessary.

       23.      Notice of Effective Date. As soon as practicable after the occurrence of the

Effective Date, the Debtors shall serve causing notice of the Effective Date (“Notice of the

Effective Date”) to be posted on the Case Website on the Docket for these Chapter 11 Cases

through the Bankruptcy Court’s ECF system. The Notice of Effective Date shall include notice of

the deadline for (a) filing proofs of claim arising out of rejection of executory contracts upon the

Effective Date, if any, and (b) filing administrative expense claims. The notice described herein is

adequate under the circumstances, and no other or further notice is necessary.

       24.     Retention of Jurisdiction. Pursuant to sections 105(a) and 1142 of the Bankruptcy

Code, this Court shall retain exclusive jurisdiction with respect to all matters arising from or related

to the Chapter 11 Cases, the Plan, and the implementation of this Confirmation Order, including,

without limitation, those matters set forth in Article 9 of the Plan.

       25.     Documents and Instruments. Each federal, state, commonwealth, local, foreign, or

other governmental agency is hereby authorized to accept any and all documents and instruments

necessary or appropriate to effectuate, implement or consummate the transactions contemplated

by the Plan.

       26.     Activities in Anticipation of the Effective Date. The Debtors and Committee are

hereby authorized and empowered to take all necessary steps, and pay all related expenses, in

anticipation of the Effective Date, including, without limitation, effectuating the transactions

contemplated by the Plan and this Confirmation Order.

       27.     Substantial Consummation. On the Effective Date, the Plan shall be deemed to be

substantially consummated pursuant to sections 1101 and 1127(b) of the Bankruptcy Code.

                                                 25
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11              Main Document
                                           Pg 26 of 32


       28.     Severability. This Confirmation Order shall constitute a judicial determination and

shall provide that each term and provision of the Plan, as it may be amended in accordance with

Article 10 of the Plan, is (a) valid and enforceable pursuant to its terms, (b) integral to the Plan and

may not be deleted or amended other than in accordance with Article 10 of the Plan, and (c) non-

severable and mutually dependent.

       29.     Nissan North America. Nissan North America, Inc. (“Nissan”) consents to the entry

of this Confirmation Order without payment of its asserted Administrative Claim on the Effective

Date provided, however, that Nissan and BICOM or its successor in interest, including but not

limited to the Liquidation Trust, each expressly reserve their rights and claims regarding the extent,

validity and priority of Nissan’s Administrative Claim until such time as funds become available

to pay Administrative Claims.

       30.     Backstop Funding. Within ten (10) business days of the Effective Date, the Debtors

or the Liquidating Trustee, as applicable, shall fund into a segregated account (the “Backstop

Account”) to be maintained by the Liquidating Trustee: (a) $155,314 from the return of the

insurance premiums (the “Insurance Refund”) as addressed in the Stipulation and Order by and

between Frenkel Benefits, LLC, the Debtors, and the Official Committee of Unsecured Creditors

Regarding Return of Insurance Premium Refunds, “So Ordered” on May 7, 2019, at [Docket No.

656] (the “Insurance Stipulation”) and (b) $9,508.07 from the Trust Funds (the “Trust Portion”

and collectively with the Insurance Refund the “Backstop Funds”), together representing the

maximum amount that may be claimed with respect to Non-Tax Priority Claims asserted by the

Not Directly Reached Non-Tax Priority Creditors (the “Not Directly Reached Non-Tax Priority

Creditors’ Claims”); provided, however, that the Backstop Funds shall not be required to include

any funds for amounts claimed in excess of the statutory priorities established by the Bankruptcy

Code. The Backstop Funds shall be maintained by the Liquidating Trustee in the Backstop

                                                 26
17-11906-mew      Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11            Main Document
                                          Pg 27 of 32


Account until the Sunset Date; provided, however, that after the Sunset Date, the Liquidating

Trustee shall continue to reserve any funds necessary to satisfy any Not Directly Reached Non-

Tax Priority Creditors’ Claims that are the subject of an unresolved Non-Consent Declaration or

Court Petition until such matter has been resolved by agreement of the parties or by Court order;

provided, however, further, that if the total aggregate amount of the Not Directly Reached Non-

Tax Priority Creditors’ Claims is reduced by the Liquidation Trust’s successful pursuit of claim

objections, or amendments to the Debtors’ Schedules E of their Schedules of Assets and Liabilities

then the amount of the Backstop Funds shall be reduced commensurately with the reduction of the

total aggregate of the outstanding Not Directly Reached Non-Tax Priority Creditors’ Claims and

the Liquating Trustee shall have the right to immediately release a corresponding amount of

Backstop Funds with the first monies being released from the Backstop Account going first to the

repay the Trust Portion to the Liquidation Trust and thereafter used by the Liquidation Trustee

consistent with Article 6.4(d)(2) of the Plan. For the avoidance of doubt, the Backstop Funds shall

also be reduced by the amount, if any, paid to a Not Directly Reached Non-Tax Priority Creditor

who demonstrates their entitlement to payment in accordance with the procedures described above.

       31.     Any payments from the Backstop Funds shall be first satisfied from the Insurance

Refund with the Trust Portion of the Backstop Funds being the last monies used and, as noted

above, the first monies released.

       32.     Any monies ultimately released from the Backstop Account, consistent with the

above, attributable to the Insurance Refund shall be paid by the Liquidating Trustee as follows: (a)

1/3 of such released portion shall be paid to Chase, (b) 1/3 of such released portion shall be paid

to the Liquidation Trust to be used as the Liquidation Trustee determines in his sole discretion and

shall not be subject to the restrictions contained in Article 6.4(d)(2) of the Plan, other than the

restriction that such monies shall not be used to make a Distribution through the Trust Waterfall,


                                               27
17-11906-mew       Doc 666      Filed 05/24/19 Entered 05/24/19 10:04:11           Main Document
                                           Pg 28 of 32


and (c) 1/3 of such released portion shall be paid on account of then-outstanding Allowed

Professional Fee Claims of the Debtors’ Estate’s Professionals (with any such funds divided (i)

1/3 to the CRO, (ii) 1/3 to Debtors’ Counsel, and (iii) 1/3 to the Committee’s Counsel). For the

avoidance of doubt, any remaining Backstop Funds shall first be paid to the Liquidation Trust until

the Trust Portion is repaid in full.

        33.     Insurance Stipulation. In the event any refunds are received related to the polices

identified in the Insurance Stipulation (other than the Insurance Refund) (an “Additional

Insurance Refund”) such Additional Insurance Refunds may be used as the Liquidation Trustee

determines in his sole discretion and shall not be subject to the restrictions contained in Article

6.4(d)(2) of the Plan, other than the restriction that such monies shall not be used to make a

Distribution through the Trust Waterfall.

        34.     Claim Objections. As provided, in section 7.6 of the Plan, the Liquidation Trustee

shall have the right to make and File claim objections or amend the Debtors’ Schedules, including

Schedule E, at any time prior to the final distribution, in each case including but not limited with

respect to Not Directly Reached Non-Tax Priority Creditors.

        35.     Trust Funding. On or before the Effective Date, Chase shall deposit the Trust

Funding into Moses & Singer, LLP’s, counsel to the Committee, escrow account in accordance

with instructions to be provided by such counsel. Moses & Singer, LLP shall hold the Trust

Funding until the Effective Date has occurred and the Liquidating Trust has established a bank

account (the “Liquidating Trust Account”) and will promptly upon receipt of wire instructions

from the Liquidating Trustee thereafter transfer the Trust Funding to the Liquidating Trust

Account. To the extent the Effective Date does not occur, Moses & Singer, LLP shall return the

Trust Funding to Chase in accordance with written instructions to be provided by Chase.




                                               28
17-11906-mew       Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11             Main Document
                                          Pg 29 of 32


       36.     Conflicts Between Confirmation Order and t h e Plan.           To the extent of any

inconsistency between the provisions of the Plan and this Confirmation Order, the terms and

provisions contained in this Confirmation Order shall govern. The provisions of this Confirmation

Order are integrated with each other and are nonseverable and mutually dependent unless expressly

stated by further order of this Court.

       37.     Immediate Binding Effect. Pursuant to section 1141 and the other applicable

provisions of the Bankruptcy Code, on or after entry of this Confirmation Order and subject to the

occurrence of the Effective Date, the terms of the Plan (including the exhibits thereto and all

documents and agreements executed pursuant thereto or in connection therewith), the Plan

Supplement, and this Confirmation Order shall be immediately effective and enforceable and shall

bind the Debtors, the Exculpated Parties, all Holders of Claims and Equity Interests (irrespective

of whether such Claims or Equity Interests are impaired under the Plan or whether the Holders of

such Claims or Equity Interests accepted or are deemed to have accepted the Plan), any other

person giving, acquiring, or receiving property under the Plan, any and all non-Debtor parties to

executory contracts and unexpired leases with any of the Debtors, any other party in interest in the

Chapter 11 Cases, and the respective heirs, executors, administrators, successors, or assigns, if any,

of any of the foregoing. On the Effective Date, all settlements, compromises, waivers, discharges,

exculpations, and injunctions set forth in the Plan shall be effective and binding on Persons who

may have had standing to assert any settled, compromised, released, waived, discharged,

exculpated, or enjoined Causes of Action after the Effective Date.

       38.     Stay of Confirmation. The requirements under Bankruptcy Rule 3020(e) that an

order confirming a plan is stayed until the expiration of 14 days after entry of the order are hereby

waived. This Confirmation Order shall take effect immediately and shall not be stayed pursuant

to Bankruptcy Rules 3020(e), 6004(g), 6006(d), or 7062.


                                                29
17-11906-mew     Doc 666     Filed 05/24/19 Entered 05/24/19 10:04:11         Main Document
                                        Pg 30 of 32


       39.    Modifications and Amendments. The Plan may be amended, modified, or

supplemented by the Debtors in accordance with Article 10 of the Plan.

       40.    Final Order. This Confirmation Order is a final order and the period in which an

appeal must be filed shall commence upon the entry hereof.



Dated: May 24, 2019
       New York, NY




                                           /s/ Michael E. Wiles
                                           HONORABLE MICHAEL E. WILES
                                           UNITED STATES BANKRUPTCY JUDGE




                                             30
17-11906-mew   Doc 666   Filed 05/24/19 Entered 05/24/19 10:04:11   Main Document
                                    Pg 31 of 32



                                  EXHIBIT A




                                         31
17-11906-mew   Doc 666   Filed 05/24/19 Entered 05/24/19 10:04:11   Main Document
                                    Pg 32 of 32




                                 32
